Citation Nr: 9923941	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  92-01 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for osteoarthritis of 
the knees.

2. Entitlement to service connection for rickettic bowlegs, 
claimed as a bilateral leg disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
March 1946. 

At the outset, in January 1991, the veteran filed multiple 
claims to include service connection for bilateral leg and 
knee conditions.  By a September 1991 rating decision, the 
Regional Office (RO) failed to adjudicate these claims.  In 
March 1992, the RO reopened the September 1991 claim based on 
clear and unmistakable error because that decision failed to 
address all the issues claimed.  38 C.F.R. § 3.105(a) (1998).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) RO in Houston, Texas.  
This claim has remained open since the April 1992 notice of 
disagreement.  The RO failed to issue a statement of the case 
in response to the veteran's notice of disagreement until 
March 1999.  The veteran perfected the appeal in April 1999.  
These matters are properly in appellate status.

In March 1999, the veteran filed a change of power of 
attorney statement with the RO.  

By an October 1998 statement, the veteran asserted 
entitlement to an increased (compensable) rating for his 
service-connected left eye disability.  He also raised a new 
claim for service connection for a right eye disability as 
secondary to the service-connected left eye disability and 
service connection for right and left ear hearing loss.  The 
veteran also seeks to reopen his claim for service connection 
of a back condition previously denied by the Board in 
September 1994.  These matters have not been developed for 
appellate review and are referred to the RO for development.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.  

2. Competent medical evidence does not relate the current 
osteoarthritis of the knees to any incident in-service.

3. Competent medical evidence does not establish that the 
rickettic bowlegs which pre-existed service were 
aggravated by his military service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
osteoarthritis of the knees and rickettic bowlegs are not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  More than just 
an allegation is required to present a well-grounded claim; 
the veteran must submit supporting evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (Expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where a chronic disease is shown in service, manifestations 
of the condition at any later date, however remote, are 
service-connected unless clearly attributable to an 
intercurrent cause.  Continuity of symptoms is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998); Savage v. Gober, 10 Vet. App. 488 (1997).

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107(a).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  38 U.S.C.A. § 5107(b); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

The veteran asserts that he bruised his knees on the wall of 
an obstacle course.  After a few days, he reported to the 
First Aid Station.  There was soreness and swelling for a few 
days and again he returned to the First Aid Station.  X-rays 
were taken and he was told nothing could be done to help him 
because it seemed that he was bow-legged and had had rickets.  
The doctor advised him to do exercises, but there is no 
mention of physical therapy in his service records.  Until he 
had a bilateral knee replacement, he used whirlpool and hot 
baths to get relief.  He was told that the rickets would 
prevent military service.  Inter alia, he had surgery on both 
knees in 1984 and a total bilateral knee replacement in 1989.

Service medical records reflect that on induction no 
musculoskeletal defects were noted.  Records dated in January 
1944 for an unrelated hospitalization reflect that the bones 
and joints were evaluated as normal.  Service medical records 
dated in July 1944 reflect that the veteran was evaluated for 
aching in both knees.  The knees were negative for swelling 
local tenderness or limitation of motion.  He had rather 
bowed legs that were thought to account for static strain.  
The x-rays were negative.  An August 1944 entry reflects 
static knee pains from post rickettic bowlegs for which 
nothing corrective can be done.  Advise quadriceps exercises.  
September 1944 entry reflects weakness mostly in the knees.  
The impression was no organic pathology.  The March 1946 
separation examination reflects that the scar on the right 
hip existed prior to service and that no musculoskeletal 
defects were noted.  The veteran's military occupational 
specialty was aerial mine technician.  

In pertinent part, private medical records for the period of 
March 1974 to October 1989 reflect multi articular 
degenerative arthritis in 1975; constant aching of the left 
knee in 1979; that he banged his left sacroiliac area when an 
automobile fell into a ditch and was prescribed a knee brace 
in 1979; minimal degenerative changes of the left knee with 
spurring in the upper pole of the patella with vascular 
calcifications in 1979; complaints of right knee pain and 
early osteoarthritic changes in the right knee in 1984; 
moderate degenerative changes bilaterally, especially 
medially, in both knees in 1984; that he had decreased 
strength from the waist to the floor and his extremities were 
weak in 1984; internal derangement of both knees in 1984; 
bilateral arthroscopy with resection of torn medial meniscus 
in 1984; that both knees were hurting but not as bad as 
before surgery in 1985; that his knees hurt in 1987; advanced 
osteoarthritis changes in the right knee and stiffness in 
both knees in 1988; and that the veteran was to consider knee 
replacement surgery in 1989.  These records individually or 
collectively fail to establish that the veteran's 
osteoarthritis and knee disabilities are related to military 
service.  

A statement received from Baptist Hospital received by the RO 
in September 1991 reflects that records prior to 1976 have 
been destroyed.  

A July 1991 statement from Dr. Clyburn, an orthopedic 
surgeon, reflects that he first evaluated the veteran in 
November 1989 for chronic knee pain bilaterally.  He 
complained of significant pain with prolonged standing 
associated with weakness and grinding.  X-rays showed severe 
degenerative changes with involvement of all aspects of both 
knees with the most significant changes seen along the medial 
joint line with marked degenerative cyst formation.  The 
veteran underwent bilateral total knee replacements in 
December 1989.  The physician did not establish a causal 
relationship between the veteran's service and his knee 
disabilities.

After a complete review of the case file, the most recent 
treatment records dated in July 1991 reflect that the veteran 
had a bilateral knee replacement in December 1989.  
Furthermore, these records combined with the service medical 
records reveal that the veteran does have a bilateral knee 
disability to include osteoarthritis of the knees and 
rickettic bowlegs.  However, there is no competent medical 
evidence of record which relates these current clinical 
findings to his military service nor has the veteran 
proffered that such supporting evidence is available.  
Mere congenital or developmental defects, such as rickets of 
childhood, are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. § 4.9 (1998).  On the otherhand, service connection 
is warranted where there is identifiable additional 
disability or aggravation of a pre-existing disability due to 
military service beyond its natural progression.  38 C.F.R. § 
3.306(a) (1998).  While the service medical records reflect 
that the veteran had vague complaints in service as regards 
his knees in August and September 1944, the knee pain was 
evaluated as static and related to the rickettic bowlegs for 
which nothing could be done and no organic pathology seen.  
The separation examination reflected that no musculoskeletal 
defects were noted.  Therefore, without evidence showing that 
the rickettic bowlegs underwent identifiable change beyond 
the normal progression of the disease, this element of the 
claim is not well-grounded.  

In order to establish a well-grounded claim, it is necessary 
to provide evidence, which demonstrates that the claimed 
disabilities were incurred in or aggravated by military 
service.  The Board acknowledges the veteran's contentions as 
to the incurrence of the knee injury.  However, there is no 
evidence of record supporting an injury of that nature while 
in-service or that it caused chronic residuals.  The Board 
stresses that the first mention of multi articular 
degenerative arthritis was in 1975 and that earlier purported 
treatment records were unavailable due to hospital policy on 
the storage of old records.  He complained of constant aching 
in his left knee in 1979.  Thereafter, he sustained an 
intercurrent knee injury in a motor vehicle accident and was 
prescribed a knee brace.  Important to note, that an increase 
in the veteran's symptoms were noted following the 1984 motor 
vehicle accident.

In light of the above, the veteran has presented no clinical 
records of complaints of osteoarthritis of the knees or 
progressive disease of the rickettic bowlegs due to military 
service within the one-year presumptive period following 
discharge from service.  There is no competent clinical 
evidence that tends to establish the required nexus between 
the osteoarthritis of the knees or the rickettic bowleg and 
the veteran's period of service.  It appears from a close 
review of the record that the veteran's bilateral knee 
conditions developed slowly over the years after service, 
outside the presumptive one-year period.  No medical nexus 
has been established by medical evidence that his leg and 
knee conditions are related to his military service.  

Further, the only evidence of record that links the veteran's 
current rickettic bowlegs and osteoarthritis of the knees to 
service are the veteran's own statements.  The veteran as a 
lay witness is not competent to provide a medical opinion 
relating his present disabilities to service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Because the veteran cannot meet 
his initial burden by relying on his own opinion as to 
medical matters and he has submitted no cognizable evidence 
to support his claim, the claim for service connection for a 
osteoarthritis of the knees and ricketti bowlegs are not 
well-grounded and must be denied.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection of osteoarthritis of the 
knees and rickettic bowlegs.  38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 77 (1995); see also 
Isenhart v. Derwinski, 3 Vet. App. 177, 179-80 (1992) (VA has 
a duty to advise claimant of evidence required to complete 
application).



ORDER

Service connection for osteoarthritis of the knees is denied.

Service connection for rickettic bowlegs is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

